          Case 5:18-cv-00745-XR Document 44 Filed 06/17/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

                                             §
SAN ANTONIO FIREFIGHTERS’
                                             §
ASSOCIATION, LOCAL 624,
                                             §
                                             §
       Plaintiff,
                                             §   Civil Action No. SA-18-CV-745-XR
                                             §
v.
                                             §
                                             §
THE CITY OF SAN ANTONIO, TEXAS,
                                             §
                                             §
       Defendant.
                                             §

                                         ORDER

       The Pretrial Conference set for September 12, 2019 is RE-SET for Wednesday,

September 11, 2019, at 10:30 a.m.

       It is so ORDERED.

       SIGNED this 17th day of June, 2019.




                                         XAVIER RODRIGUEZ
                                         UNITED STATES DISTRICT JUDGE
